UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 17, 2007 ENTERTAINMENT DISTRIBUTION COMPANY, INC. (Exact name of registrant as specified in its charter) DELAWARE 0-15761 98-0085742 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 825 8th Avenue, 23rd Floor New York, New York 10019 (Address of Principal Executive Offices) (212) 333-8400 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. As previously announced in the Entertainment Distribution Company, Inc. (the “Company”) Form 8-K filed with the Securities and Exchange Commission on February 23, 2007, the Company’s stockholder rights plan represented by the Preferred Share Rights Agreement dated as of May 21, 1997 (the “Rights Agreement”) expired on May 21, 2007.In connection therewith, on September 17, 2007, the Company filed a Certificate of Elimination with the Secretary of State of the State of Delaware which eliminated the Certificate of Designation with respect to the Series A Junior Participating Preferred Stock, $0.01 par value (the “Preferred Stock”) which were issuable under certain circumstances pursuant to the Rights Agreement.No shares of the Preferred Stock were issued and outstanding at the time of the filing of the Certificate of Elimination. The Certificate of Elimination is attached hereto as Exhibit 3.1 and incorporated by reference herein. Item9.01 Financial Statements, Pro Forma Financial Information and Exhibits. (d) Exhibits. 3.1Certificate of Elimination – Series A Junior Participating Preferred Stock, $0.01 par value SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTERTAINMENT DISTRIBUTION COMPANY, INC. Date: September 18, 2007 By: /s/Jordan M. Copland Jordan M. Copland Executive Vice President and Chief Financial Officer
